Citation Nr: 0706659	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-02 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than November 29, 
1999, for an award of service connection and a 100 percent 
rating for schizoaffective disorder, to include whether there 
was clear and unmistakable error (CUE) in a December 1971 
rating decision. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from November 1970 to 
October 1971.

An April 2003 decision of the Board of Veterans' Appeals 
(Board) determined that service connection for 
schizoaffective disorder was warranted.  In a rating decision 
dated in April 2003, the RO implemented the Board's decision, 
assigning a 50 percent rating for schizoaffective disorder 
effective from November 29, 1999.  In February 2004, the 
appellant, through her attorney, submitted a statement, 
indicating that the veteran should be assigned a total 
disability rating.  The attorney also stated that after 
review of the claims file, he will submit a notice of 
disagreement with the April 2003 rating decision which 
implemented the Board's decision, but erred in the assignment 
of the rating and effective date.  In April 2004, the 
attorney again expressed disagreement with the RO's initial 
50 percent rating.  A disagreement with the effective date 
was not filed at that time.  In an April 2004 rating 
decision, the RO awarded a 100 percent rating for 
schizoaffective disorder, effective from November 29, 1999.  

In August 2004, the appellant, through her attorney, filed a 
notice of disagreement with the April 2004 rating decision.  
The attorney alleges that the veteran is entitled to an 
earlier effective date for service connection and a total 
rating for schizoaffective disorder on two bases.  One, that 
a December 1971 rating decision was clearly and unmistakably 
erroneous in denying service connection for schizoaffective 
disorder; and two, that the veteran's November 1971 claim for 
service connection remains unadjudicated.  A statement of the 
case was issued in December 2004 and a timely substantive 
appeal was filed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Board will remand the claim to ensure full and complete 
compliance with the enhanced duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA applies to these claims.  See, e.g., 
Huston v. Principi, 17 Vet. App. 195 (2003) (discussing VCAA 
applicability to claims for earlier effective dates); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
noted that the VCAA is not applicable to all cases.  Wensch 
v. Principi, 15 Vet. App. 362 (2001) (citing Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001)).  In cases involving claims of CUE, the decision 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  38 C.F.R. § 
20.1403(b).  The VCAA is not applicable to claims of CUE, 
since CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

However, in the present case, the appellant's claim of 
entitlement to an earlier effective date involves bases other 
than CUE of a prior decision.  The RO has not issued a VCAA 
letter with regard to the claim for entitlement to an earlier 
effective date which is premised on other than a CUE 
assertion.  


Accordingly, the case is REMANDED for the following action:

1.	The RO is to send the veteran 
appropriate notice in accordance with 
the VCAA with regard to the claim of 
entitlement to an earlier effective 
date for an award of service connection 
and a 100 percent rating for 
schizoaffective disorder, to include 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.	Thereafter, the RO should readjudicate 
the appealed issue based on all the 
evidence of record.  If any benefit 
sought on appeal is not granted, the 
veteran and her attorney should be 
provided a supplemental statement of 
the case (SSOC) and an applicable time 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  


_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

